Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 19 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 19 January 1779
      
      My last was of the 16–18 of this month. Contrary to our expectations and to our great surprise, nothing happened today at the Assembly of Holland. There were no deliberations, only the reading of the Ambassador’s latest memorandum. Today I have had five meetings with the Ambassador, and as many with our friend (once at the edge of town where he was dining). To the Ambassador I wrote the following note: “Tomorrow there will be work for the Admiralties of Holland. I have this from a very good source and surmise that this is the reason for today’s inaction and will produce a new preliminary advisory. I will return this evening to Your Excellency knows where.” On the 15th I had written him the following: “One expects and is persuaded that His Excellency will disclose nothing concerning the secret—the four month’s delay—confided from yesterday’s deliberations because, since the resolution has not yet been adopted, he would be asked: Who told you so? Moreover, the reason for the delay in responding to the memorandum is sufficient to have no need to unburden oneself, &c.” All the other details of my messages would be as tedious to read as to write. Amsterdam’s two pensionaries, having on the 16th rendered their town an account of the Ambassador’s official visit, have received its response and tomorrow morning will present it officially to the Ambassador. He awaits only the final resolution of the States of Holland, which will be adopted the day after tomorrow, in order to send it by an express to his Court.
      
      
       20 January, in the evening
      
      This morning, on behalf of their town, Amsterdam’s two pensionaries went to the Ambassador to pay their respects and state that the town of Amsterdam hopes that His Majesty would be kind enough not to deprive the other towns of the confederation of the favors which he is willing to retain for it. They had already gone to the Grand Pensionary to inform him of their démarche. Instead of the bitter looks and altercations for which they had prepared themselves, when at the Assembly of States and elsewhere today, they were pleasantly surprised to be treated everywhere with much respect. The representatives of the other towns, notably Rotterdam, seek Amsterdam’s intercession on their towns’ behalf. Mr Some Rotterdam merchants have gone so far as to beg the protection of the gentlemen of Amsterdam, who, with reason, sent them to their own magistrates. For his part, the Ambassador this morning informed the Grand Pensionary orally and then, at his request, by letter that the King had chosen 26 January to promulgate his new regulation, if by then he had not received a response such as he had requested. The Ambassador and our friend are at present having a secret conference arranged by me. I await tomorrow with the greatest impatience. To our friend I expressed my hope that, once we have brought this important affair to a satisfactory conclusion, we will be able to resume our old project; he agreed.
      
      
       21 January, in the evening
      
      Nothing has yet been done. The Admiralty’s advisory, proposed today to the States of Holland, contradicts itself. In fact, they are rescinding their famous resolution of 18 November with regard to the limitation of convoys (from which they would then exclude ships timbers), but would suspend the pending resolution concerning the extension of these convoys until such time as they would have assigned their crews. This is only playing for time. It is like the Hydra of Lerna, whose heads keep growing back to replace those chopped off, for everything else had been agreed upon. Yesterday there were only disputes and recriminations to which the gentlemen from Amsterdam responded with as much moderation and decency as firmness. Everything has been delayed today until tomorrow and if the matter should be decided by a plurality, Amsterdam will protest again. I have made the rounds all day and finished by arranging another meeting tonight. At 3 P.M. the Grand Facteur sent me the following note: “When the Assembly adjourns, Mr. Dumas will kindly go to the place that he knows well and report back to me on what he has learned.” I anticipated his wishes, and was just leaving there when I ran into his messenger.
      
      
       22 January, in the evening
      
      Again nothing has been done in the Assembly of Holland. The Grand Pensionary proposed a solution to which Amsterdam could not agree because some of its terms seemed specious and subject to differing interpretations by the Courts of London and France. The essential point is this: the resolution for the extension of the convoys would be suspended until the 26th, when the Admiralty would assign crews and ships. But to one of the powers this extension would indicate only the strength of the convoy and to the other only the suspension of the carrying of ships timbers. Consequently, Haarlem’s representatives have proposed some amendments. If everyone agrees, a unanimous resolution, which might satisfy France, could be adopted tomorrow. When our friend recounted these ambiguities, I amused him greatly by comparing the situation to that of cats who always land on their feet. He found it very appropriate.
      
      
       23 January, in the evening
      
      Again indecision. All the towns agree, however, with Amsterdam on the plan proposed by Haarlem. But an important personage, with a majority of the nobles, still disputes its terms. Meanwhile, today a messenger was sent to Paris to secure, if possible, a final delay of one week out of consideration for Amsterdam, which strongly interceded. It remains to be seen whether this messenger will be able to get there by the 26th. What is certain is that, if they do not take the correct course here during that week, on the 4th of next month the new regulation will be promulgated in France without further delay.
      
      
       24 January
      
      I am sending this letter, as I did the preceding, under cover of a friend from Rotterdam, where it will be taken and posted. I do this to confuse the curious gossipers. I am, with very great respect, gentlemen, your very humble and very obedient servant
      
       D
      
      
       Today Amsterdam declared that it would remain firm and resolute, permitting itself to be neither coerced nor deceived. A very strong statement.
      
     